Citation Nr: 1759510	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-06 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for traumatic brain injury (TBI).

2.  Entitlement to an initial compensable rating for perforated left tympanic membrane.

3.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1981 to June 1985, and in the Army from November 1992 to March 1993.  The Veteran had subsequent National Guard service.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for otitis externa has been raised in the November 2017 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017); see 79 Fed. Reg. 57,660 (Sept. 24, 2015) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).  

The issue of entitlement to an initial compensable rating for TBI is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that three of the Veteran's right ear auditory thresholds in the 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, or 4000 Hertz frequencies exceeded 25 decibels, or that one auditory threshold exceeded 39 decibels, or that his speech recognition score was less than 94 percent.

2.  The evidence is at least in equipoise as to whether the Veteran's left ear hearing loss disability is related to his in-service noise exposure.

3.  The Veteran's perforated left tympanic membrane is assigned the maximum schedular rating authorized under Diagnostic Code 6211.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability for VA compensation purposes has not been shown.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, service connection for a left ear hearing loss disability is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.385 (2017).

3.  An increased rating claim for left tympanic membrane perforation must be denied.  38 C.F.R. §§ 4.87, Diagnostic Code (DC) 6211 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an August 2011 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  

Service Connection - Hearing Loss

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (the Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 (2017) operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran was provided a VA audiological examination in December 2011.  The examination report noted the following puretone thresholds, in decibels:




HERTZ




500
1000
2000
3000
4000
Avg.
RIGHT
15
25
20
30
35
28
LEFT
15
20
20
35
60
34

The Veteran's Maryland CNC score was 94 percent bilaterally.  

As shown above, none of the right ear auditory thresholds exceeds 39 decibels, nor do three of the Veteran's right ear auditory thresholds exceed 26 decibels.  Moreover, the Veteran's right ear speech recognition score did not fall below 94 percent.  Thus, he has not been shown to have a right ear hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385 (2017).  Accordingly, service connection for a right ear hearing loss disability is not warranted.  

However, as the Veteran had a 60 decibel reading at 4000 Hertz, he has been shown to have a left ear hearing loss disability for VA compensation purposes.  Moreover, traumatic noise exposure during service is conceded by virtue of the Veteran's military duties as a helicopter crew chief, helicopter mechanic, and his later work with tanks, satisfying the second service connection element.  See DD Forms 214.  

Thus, the pertinent inquiry is whether the Veteran's current left ear hearing loss disability is related to service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

There are conflicting nexus opinions.  The Veteran submitted a private opinion from Dr. J. M. M. in September 2011.  Dr. J. M. M. opined that given the Veteran's military service and history of noise exposure, it was as likely as not that his military service contributed at least in part to his current hearing loss.  

The December 2011 VA examiner opined that the Veteran's left ear hearing loss disability was less likely than not related to service.  The examiner reasoned the Veteran's 1985 separation examination indicated hearing within normal limits with no significant increase in thresholds.  He further noted that a 1995 examination from the Veteran's National Guard service indicated hearing within normal limits.  He concluded that given the Veteran's hearing was within normal limits at the time of his last examination in service, his hearing loss was less likely as not due to noise exposure in active duty service.

The Board observes that the absence of documented hearing loss at service separation does not alone foreclose a grant of service connection for subsequently demonstrated hearing loss.  See Hensley v. Brown, 5 Vet App 155 (1993).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may provide a basis for a grant of service connection for hearing loss.  Id. at 159.  

Based on these facts, the Board concludes the evidence for and against the Veteran's claim is at least in relative equipoise.  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for left ear hearing loss is granted.  38 U.S.C. § 5107 (2012).

Increased Rating - Perforated Left Tympanic Membrane

The Veteran's perforated left tympanic membrane is currently rated under 38 C.F.R. § 4.87, Diagnostic Code 6211 (2017).  Under Diagnostic Code 6211, perforation of the tympanic membrane (eardrum) warrants a noncompensable rating.  Therefore, a compensable rating is not available for perforated left tympanic membrane under Diagnostic Code 6211.  Upon review, the Board finds that no other diagnostic code or rating would be appropriate in the evaluation of the Veteran's perforated tympanic membrane disability.  See Copeland v. McDonald, 27 Vet. App. 333, 2015 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate); see also Suttmann v. Brown, 5 Vet. App. 127, 134 (1993).  

The Board acknowledges that the Veteran and his representative requested a rating under Diagnostic Code 6210 for chronic otitis externa, which provides for a compensable rating.  See November 2017 Appellate Brief, pg. 3.  While the December 2011 VA examination report indicated the Veteran had symptoms of serous discharge and itching, the examiner found that a diagnosis of chronic otitis externa was not warranted and only listed perforated tympanic membrane.  See Ear Conditions exam, pg. 2.  Based on this evidence, the Board cannot assign a disability rating under Diagnostic Code 6210, and instead has referred the claim of otitis externa to the AOJ for action.

In view of the foregoing, the Board concludes that the regulations preclude a schedular compensable evaluation for perforated left tympanic membrane.  As disposition of this issue is based on the law and not the facts of the case, the issue must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for a left ear hearing loss disability is granted.

A compensable rating for a perforated left tympanic membrane is denied.


REMAND

In a November 2017 submission, the Veteran's representative asserted that the medical evidence of record did not accurately describe the current severity of the Veteran's service-connected TBI.  See November 2017 Appellate Brief, pg. 2.  Accordingly, the Veteran should be afforded a new TBI examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected TBI.  

To the extent possible the examiner should describe all manifestations and symptoms of the Veteran's service-connected TBI from December 2011 to present, including any cognitive, psychological, and physiological manifestations and symptoms.

2.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


